           Case 4:19-cv-00872-HSG Document 67 Filed 04/10/19 Page 1 of 6




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   JOHN R. GRIFFITHS
 3   Director, Federal Programs Branch
     ANTHONY J. COPPOLINO
 4   Deputy Director, Federal Programs Branch
     ANDREW I. WARDEN (IN #23840-49)
 5   Senior Trial Counsel
 6   U.S. Department of Justice
     Civil Division, Federal Programs Branch
 7   1100 L Street, NW
     Washington, D.C. 20530
 8   Tel.: (202) 616-5084
 9   Fax: (202) 616-8470

10   Attorneys for Defendants
11
                                 UNITED STATES DISTRICT COURT
12                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                      OAKLAND DIVISION
13
14
15    STATE OF CALIFORNIA, et al.,
                                                                          No. 4:19-cv-00872-HSG
16                          Plaintiffs,                                   No. 4:19-cv-00892-HSG
17             v.
18    DONALD J. TRUMP, et al.,                                            STIPULATED REQUEST FOR
                                                                          ORDER EXTENDING PAGE
19                          Defendants.                                   LIMITS FOR PRELIMINARY
                                                                          INJUNCTION BRIEFS, STAYING
20                                                                        DEFENDANTS’ RESPONSE
21                                                                        TO THE AMENDED
                                                                          COMPLAINTS, AND STAYING
22    SIERRA CLUB, et al.,                                                INITIAL CASE MANAGEMENT
                                                                          ACTIVITY
23                          Plaintiffs,
24             v.
25
      DONALD J. TRUMP, et al.,
26
                            Defendants.
27
28

     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Stipulation and Proposed Order
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Stipulation and Proposed Order
                                                                  1
           Case 4:19-cv-00872-HSG Document 67 Filed 04/10/19 Page 2 of 6




 1           Pursuant to Local Rule 6-2 and 7-12, the Plaintiffs and Defendants in the above-
 2   captioned cases stipulate and agree as follows:
 3           1.       On April 4 and 8, 2019, Plaintiffs in Sierra Club (ECF No. 29) and California
 4   (ECF No. 59) respectively filed separate motions for preliminary injunctions related to
 5   Defendants’ alleged diversion of federal funds and resources for construction of barriers along
 6   the southern border of the United States. On April 9, 2019, the Court entered orders in both
 7   cases establishing a briefing and hearing schedule for the motions. In light of the range of
 8   issues to be addressed, the parties agree there is good cause to extend the page limits for the
 9   parties’ briefs. The parties agree Defendants may file separate opposition briefs in both cases
10   not to exceed 35 pages. The parties further agree that Plaintiffs in Sierra Club may file a reply
11   brief not to exceed 25 pages, in light of their shorter opening brief, and Plaintiffs in California
12   may file a reply brief not to exceed 20 pages.
13           2.       The parties further agree that any amicus briefs shall be filed on or before May 2,
14   2019 and shall not exceed 20 pages in length.
15           3.       In accordance with Federal Rule of Civil Procedure 12(a)(2) and 15(a)(3), the
16   Defendants’ deadline to respond to the Amended Complaint in California (ECF No. 47) is April
17   22, 2019, and May 3, 2019 for the Amended Complaint in Sierra Club (ECF No. 26). The
18   parties agree that Defendants’ obligation to respond to the Amended Complaints shall be stayed
19   pending a ruling on the motions for preliminary injunction. The parties further agree to file a
20   joint status report to govern further proceedings, including Defendants’ response to the
21   Amended Complaints, 14 days after the Court’s ruling on the motions for preliminary
22   injunction.
23           5.       On February 19, 2019 in California (ECF No. 5) and February 20, 2019 in Sierra
24   Club (ECF No. 5), the Court entered nearly-identical orders establishing initial case
25   management deadlines. Plaintiffs and Defendants agree to stay all initial case management

26   activity and discovery pending the Court’s resolution of the motions for preliminary injunction

27   and the parties’ submission of the joint status reports to govern further proceedings in the

28   respective actions. The parties further agree the stay includes the deadlines in the Court’s initial


     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Stipulation and Proposed Order
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Stipulation and Proposed Order
                                                                  2
           Case 4:19-cv-00872-HSG Document 67 Filed 04/10/19 Page 3 of 6




 1   case management orders to conduct the Rule 26(f) conference by April 30; to file the Rule 26(f)
 2   report and case management statement by May 14; and to provide initial disclosures by May 14.
 3   The parties reserve their respective rights to seek leave of Court to lift the stay of initial case
 4   management activity and discovery as appropriate.
 5           6.       In light of the stay of initial case management activity and discovery, the parties
 6   agree that the case management conference currently scheduled for May 21, 2019, should be
 7   vacated.
 8           7.       On April 8, 2019, Plaintiffs in California filed a Motion to Shorten Time to Hear
 9   Plaintiffs’ Motion for Preliminary Injunction (ECF No. 60), which the Court denied as moot in
10   setting the schedule in the California case in its April 9 Order (ECF No. 63). No other previous
11   extensions of time or modifications to the schedule have been requested in these cases.
12           8.       Approving this stipulation would not impact any other deadlines in this case.
13           9.       Pursuant to Local Rule 6-2(a), undersigned counsel for Defendants has submitted
14   a declaration in support of this stipulation.
15
16           THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between the
17   parties, subject to the Court’s approval, that:
18           (1) Defendants’ oppositions to the motions for preliminary injunction shall not exceed
19   35 pages in length. Plaintiffs in Sierra Club may file a reply brief not to exceed 25 pages and
20   Plaintiffs in California may file a reply not to exceed 20 pages.
21           (2) Any amicus briefs shall be filed on or before May 2, 2019, and shall not exceed 20
22   pages in length.
23           (3) Defendants’ response to the Amended Complaints in the above-captioned cases is
24   stayed pending a ruling on the motions for preliminary injunction. The parties shall file a joint
25   status report to govern further proceedings, including Defendants’ response to the Amended

26   Complaint, 14 days after the Court’s ruling on the motions for preliminary injunction.

27           (4) All initial case management activity and discovery is stayed pending resolution of

28   the motions for preliminary injunction and the parties’ submission of the joint status report to


     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Stipulation and Proposed Order
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Stipulation and Proposed Order
                                                                  3
           Case 4:19-cv-00872-HSG Document 67 Filed 04/10/19 Page 4 of 6




 1   govern further proceedings in the respective actions. The stay includes the deadlines in the
 2   Court’s initial case management orders to conduct the Rule 26(f) conference by April 30; to file
 3   the Rule 26(f) report and case management statement by May 14; and to provide initial
 4   disclosures by May 14.
 5           (5) The case management conference currently scheduled for May 21, 2019, is vacated.
 6
 7   A proposed order is attached.
 8
 9
10
11   DATE: April 10, 2019                                          Respectfully submitted,
12                                                                 JOSEPH H. HUNT
                                                                   Assistant Attorney General
13
                                                                   JOHN R. GRIFFITHS
14                                                                 Director, Federal Programs Branch
15                                                                 ANTHONY J. COPPOLINO
                                                                   Deputy Director, Federal Programs Branch
16
                                                                   /s/ Andrew I. Warden
17                                                                 ANDREW I. WARDEN (IN #23840-49)
18                                                                 Senior Trial Counsel
                                                                   U.S. Department of Justice
19                                                                 Civil Division, Federal Programs Branch
                                                                   1100 L Street, NW
20
                                                                   Washington, D.C. 20530
21                                                                 Tel.: (202) 616-5084
                                                                   Fax: (202) 616-8470
22
                                                                   Attorneys for Defendants
23
24                                                                 /s/ Dror Ladin
                                                                   Dror Ladin
25
                                                                   Noor Zafar
26                                                                 Jonathan Hafetz
                                                                   Hina Shamsi
27                                                                 Omar C. Jadwat
28                                                                 American Civil Liberties Union Foundation
                                                                   125 Broad Street, 18th Floor

     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Stipulation and Proposed Order
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Stipulation and Proposed Order
                                                                  4
           Case 4:19-cv-00872-HSG Document 67 Filed 04/10/19 Page 5 of 6



                                                                   New York, NY 10004
 1
                                                                   Tel.: (212) 549-2660
 2                                                                 Fax: (212) 549-2564
                                                                   dladin@aclu.org
 3                                                                 nzafar@aclu.org
                                                                   jhafetz@aclu.org
 4
                                                                   hshamsi@aclu.org
 5                                                                 ojadwat@aclu.org

 6                                                                 Attorneys for Plaintiffs in 4:19-cv-892-HSG

 7                                                                 XAVIER BECERRA
 8                                                                 Attorney General of California
                                                                   ROBERT W. BYRNE
 9                                                                 SALLY MAGNANI
                                                                   MICHAEL L. NEWMAN
10                                                                 Senior Assistant Attorneys General
11                                                                 MICHAEL P. CAYABAN
                                                                   CHRISTINE CHUANG
12                                                                 EDWARD H. OCHOA
                                                                   Supervising Deputy Attorneys General
13                                                                 HEATHER C. LESLIE
14                                                                 JANELLE M. SMITH
                                                                   JAMES F. ZAHRADKA II
15
                                                                   /s/ Lee I. Sherman
16                                                                 LEE I. SHERMAN
17                                                                 Deputy Attorneys General
                                                                   300 S. Spring St., Suite 1702
18                                                                 Los Angeles, CA 90013
                                                                   Telephone: (213) 269-6404
19
                                                                   Fax: (213) 897-7605
20                                                                 E-mail: Lee.Sherman@doj.ca.gov

21                                                                 Attorneys for Plaintiffs 4:19-cv-872-HSG

22
23
24
25
26
27
28

     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Stipulation and Proposed Order
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Stipulation and Proposed Order
                                                                  5
           Case 4:19-cv-00872-HSG Document 67 Filed 04/10/19 Page 6 of 6




 1
 2                                                 DECLARATION
 3           I declare, under penalty of perjury, that the factual assertions contained in this stipulation
 4   are true and correct to the best of my knowledge.
 5
                                                          /s/ Andrew I. Warden
 6
                                                          ANDREW I. WARDEN (IN Bar No. 23840-49)
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Stipulation and Proposed Order
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Stipulation and Proposed Order
